Citation Nr: 0808317	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to November 1968.  In addition, he had subsequent periods of 
inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to disability evaluation greater than 
30 percent for the service-connected post-traumatic stress 
disorder (PTSD).  


FINDING OF FACT

The service-connected PTSD is manifested by insomnia, 
recurring nightmares, flashbacks, intrusive thoughts, angry 
outbursts, difficulty concentrating, hypervigilance, 
increased startle response, a restricted affect, an anxious 
and dysphoric mood, depression, as well as little 
socialization with others but also by alertness, cooperation, 
adequate grooming, orientation in all spheres, normal speech, 
good eye contact, logical and relevant thought processes, 
good relationships with his family members, and intact 
memory, insight and judgment, attention and concentration, 
cognitive functions.  No panic attacks, hallucinations, 
delusions, suicidal or homicidal ideation, psychomotor 
retardation or agitation, or poor impulse control have been 
shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to increased rating claims in particular, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

These notification requirements were partially satisfied by 
an August 2005 letter issued to the veteran.  In particular, 
that letter informed the veteran that, to substantiate his 
increased rating claim, he must submit evidence that his 
service-connected psychiatric disorder had increased in 
severity.  The letter specifically stated that such evidence 
may include employment records, pertinent treatment records 
(such as doctors' statements and clinical evaluation 
findings), and statements from other individuals "who are 
able to describe from their knowledge and personal 
observations in what manner . . . [his] disability has become 
worse."  Also, the January 2006 statement of the case (SOC) 
provided the veteran with specific notice of the relevant 
rating (Diagnostic Code) criteria for psychiatric disorders.  

Further, the August 2005 correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating issue 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed the veteran of his opportunity to submit 
"additional things," "any other evidence or information 
that . . . [he] think[s] . . . [would] support . . . [his] 
claim," as well as "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the January 2006 SOC and August 2005 letter were 
sent after the agency of original jurisdiction's (AOJ's) 
initial denial of the veteran's increased rating claim, the 
Board finds that such timing error was not prejudicial to the 
veteran.  This is so because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in October 2006 after the 
notices were provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  Pelegrini II, 
18 Vet. App. at 122.  See also VAOPGCPREC 7-2004 (July 16, 
2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board further acknowledges that the veteran has not been 
informed of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, as will be discussed in the following 
decision, the Board finds that the evidence of record does 
not support a grant of the veteran's increased rating claim.  
Consequently, no effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the increased rating claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the veteran has actual knowledge 
of the criteria necessary for an increased rating for his 
service-connected psychiatric disorder.  See Vazquez-Flores, 
No. 05-0355, slip op. at 12 (U.S. Vet. App. January 30, 
2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (which holds that "[a]ctual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim").  

In the August 2005 letter, the RO informed the veteran of his 
opportunity to submit his own statement that "completely 
describe[s] . . . [his] symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by . . . [his] disability."  At a 
personal hearing conducted before a decision review officer 
at the RO in June 2006, the veteran testified that his 
emotional problems include nightmares, sleep disturbances, 
angry outbursts, intrusive thoughts, isolationism, and 
avoidance of meetings at work.  Hearing transcript (T.) 
at 3-4, 9.  According to the veteran's testimony, although he 
has maintained employment with VA for 35 years and is 
currently employed as a maintenance supervisor at a local VA 
hospital, he has used most of his 1900 hours of sick leave in 
the past year-and-a-half.  T. at 1, 3-4, 7.  In November 2006 
and July 2007, the veteran's representative asserted that 
these symptoms are moderate in nature and that a 50 percent 
rating for the service-connected PTSD is, therefore, 
warranted.  Clearly, these statements exhibit an 
understanding of the criteria necessary for an increased 
rating for the service-connected PTSD.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded two pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in a statement received at the RO in April 2006, he 
specifically asserted that he had no other information or 
evidence to submit that would substantiate his claim.  
Consequently, the Board will proceed to adjudicate the 
following increased rating issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a March 2003 rating action, the RO 
granted service connection for PTSD and awarded a 10 percent 
evaluation for this disability from November 2002.  
Subsequently, in October 2003, the RO awarded an increased 
evaluation of 30 percent for this disorder, effective from 
September 2003.  This disability remains evaluated as 
30 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2007).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD is more severe than the 
current 30 percent rating indicates.  Specifically, he 
maintains that, throughout the appeal period, this 
service-connected disability has resulted in nightmares, 
sleep disturbances, angry outbursts, intrusive thoughts, 
isolationism, and avoidance of meetings at work.  T. at 3-4, 
9.  In addition, he maintains that, in a recent 
one-and-a-half year period, he has lost most of his 
1900 hours of sick leave in his capacity as a maintenance 
supervisor at a local VA hospital due to his 
service-connected PTSD.  T. at 1, 3-4, 7.  At an August 2006 
VA PTSD examination, the veteran described his symptoms as 
moderately severe.  In a May 2006 statement, the veteran's 
wife noted her observations of the veteran's anger and sleep 
disturbances.  

These statements concerning the veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

During the current appeal, the veteran has received periodic 
individual psychological therapy and has undergone two VA 
psychiatric examinations.  According to these records, the 
veteran has exhibited the following 
symptomatology:  insomnia, recurring nightmares, flashbacks, 
intrusive thoughts, angry outbursts, difficulty 
concentrating, hypervigilance, increased startle response, a 
restricted affect, an anxious and dysphoric mood, depression, 
as well as little socialization with others.  On multiple 
occasions, he has expressed an adversion to taking his 
medication (due to its side effects).  

A VA psychologist who treated the veteran in May, July, and 
September 2006 assigned GAF scores of 54, which are 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  At the May 2006 outpatient treatment sessions, the 
treating psychologist observed that the veteran seemed worse 
(e.g., more tense and fatigued than usual).  

The Board further acknowledges that an August 2006 VA 
examiner provided a GAF score of "55%."  This examiner, 
however, was unclear as to whether he meant that the veteran 
was functioning at 55% capacity or that he (the doctor) truly 
meant to assign a number of 55 on the GAF scale.  

In any event, the fact remains that the vast majority of 
psychiatric evaluations completed during the current appeal 
have reflected the veteran's alertness, cooperation, adequate 
grooming, orientation in all spheres, normal speech, good eye 
contact, logical and relevant thought processes, and intact 
memory, insight and judgment, attention and concentration, 
and cognitive functions.  Additionally, no panic attacks, 
hallucinations, delusions, suicidal or homicidal ideation, 
psychomotor retardation or agitation, or poor impulse control 
have been shown.  The veteran has admitted to having good 
relationships with his family members and to participating in 
leisure activities such as golf and fishing.  

Further, an April 2005 VA PTSD examination as well as 
numerous individual psychological therapy sessions conducted 
during the current appeal have resulted in GAF scores ranging 
from 61 to 65.  These numbers are representative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  In this regard, the Board 
notes that the April 2005 VA examiner explained that the 
assigned GAF score of 61 and the relatively negative findings 
shown on evaluation were indicative of the veteran's mild 
occupational impairment and mild to moderate social 
impairment.  

The veteran has testified regarding his difficulties in his 
capacity as a maintenance supervisor at a local VA hospital 
due to his service-connected PTSD.  T. at 1, 3-4, 7.  A 
degree of difficulty in an industrial setting is contemplated 
by the current evaluation, however, the numerous mental 
status evaluations that the veteran has undergone during the 
current appeal have failed to demonstrate the presence of a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.  Consequently, 
the next higher rating of 50 percent for the 
service-connected PTSD is not warranted at any time during 
the current appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  See also Hart v. Mansfield, No. 05-2424, (U.S. Vet. 
App. Nov. 19, 2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected PTSD has not 
resulted in marked interference with employment and has not 
required frequent periods of hospitalization.  In fact, the 
veteran has not received any inpatient psychiatric care.  The 
Board acknowledges the veteran's testimony that he has used 
most of his sick leave at work due to his PTSD as well as a 
July 2006 VA treating psychologist's opinion that the veteran 
works "at a great emotional expense to himself."  At the 
April 2005 VA PTSD examination, the veteran noted that his 
job as a maintenance supervisor at the local VA hospital "is 
sheltered in the sense that he knows every[body] . . . who 
works there and there is some understanding for PTSD 
issues."  Still, the exhibited psychiatric symptomatology 
already reflects the degree of industrial incapacity that he 
has demonstrated.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected PTSD for any 
time during the current appeal.  


ORDER

A disability rating greater than 30 percent for the 
service-connected PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


